Case: 4:21-cv-00957-JAR Doc.#: 1 Filed: 07/30/21 Page: 1 of 6 PagelD #: 1

D UNITED STATES DISTRICT COURT FOR
RECEIVE THE EASTERN DISTRICT OF MISSOURI
g 2021 DIVISION

ju 3
gTRICT COURT
u.$.0 TASTRICT OF
EASTERN. TOUS

Complaint for a Civil Case

(Write the full name of each plaintiff
who is filing this complaint. If the
names of all the plaintiffs cannot fit in
the space above, please write “see
attached” in the space and attach an
additional page with the full list of

i Ki ere Manetin
Kb

Case No.
(to be assigned by Clerk of
District Court)

Plaintiff requests trial by jury:
a ves [_]No

(Write the full name of each defendant.
The caption must include the names of
all of the parties. Fed. R. Civ. P. 10(a).
Merely listing one party and writing “et
al.” is insufficient. Attach additional
sheets if necessary.) hegal ye ryices~

Lassen MO.

Set ie ace “Net Net Nat See Re Ne Ne le le a a a a a ae

CIVIL COMPLAINT
NOTICE:

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electranic court files. Under this rule, papers filed with the court should not
contain: an individual's full social security number or full birth date, the full name of a person
known to be a minor, or a complete financial account number. A filing may include only: the last
Jour digits of a social security number, the year of an individual's birth, a minor's initials, and the
last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness
statements, or any other materials to the Clerk’s Office with this complaint.

fn order for your complaint to be filed, it must be accompanied by the filing fee or an
application to proceed without prepaving fees or costs.
Case: 4:21-cv-00957-JAR Doc.#: 1 Filed: 07/30/21 Page: 2 of 6 PagelD #: 2

L The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Fiera Ghent thie amd if aaa

Street Address Geacla ( Ak [wery Ce
City and County ah. Laus Ade / ae ie.
State and Zip Code PAO lee Soe

Telephone Number

E-mail Address Ke cv bAewha Tho p Ya hac de

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation. For
an individual defendant, include the person’s job or title (if known). Attach additional
pages if needed.

Defendant No. 1

a hegal Ser victs -Eqeten, MO prc
Job or Title aie
Street Address ly 2 a d E Orest iz ato cep MRD tet acc
City and County ae ti L gvi2 eee ee
State and Zip Code AA b be 2/a% pa se
Telephone Number [#00 - 4yy- o5F/ wosinss

E-mail Address

 

 

 

Uf more than one defendant is named in the complaint, attach an additional
page providing the same information for each additional defendant. If you are
suing for violation of your civil rights, you must state whether you are suing
each defendant in an official capacity, individual capacity, or both.)
Case: 4:21-cv-00957-JAR Doc.#: 1 Filed: 07/30/21 Page: 3 of 6 PagelD #: 3

IL. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only three
types of cases can be heard in federal court. Provide the information for this case.
(Include all information that applies to your case)

A. Federal question

List the specific federal statutes, federal treaties, and/or Aaa 5 the United States
Constitution that are at issue in this case. ul mal prac ey

Negligence ; De ofessional vnisconduct :

B. Suit against the Federal Government, a federal official, or federal agency

List the federal officials or federal agencies involved, ifany. Ay rr

c. Diversity of Citizenship

These are cases in which a citizen of one State sues a citizen of another State or nation,
and the amount at stake is more than $75,000. In a diversity of citizenship case, no
defendant may be a citizen of the same State as any plaintiff.

1. The Plaintiff(s)

 

The plaintiff, (name) ARTA ax RY _, isa citizen of the
State of (name) MMi bs Aue: ts ,

(Uf more than one plaintiff is named in the complaint, aftach an additional
page providing the same information for each additional plaintiff.)
Case: 4:21-cv-00957-JAR Doc.#: 1 Filed: 07/30/21 Page: 4 of 6 PagelD #: 4

2, The Defendant(s)

If the defendant is an individual

The defendant, (name) , is acitizen

 

of the State of (name) Or is a citizen

 

of (foreign nation}

 

If the defendant is a corporation

The defendant, (nanie)

 

is incorporated under the laws of the State of (name)

, and has ils principal place of

 

business in the State of (name) Or

is incorporated under the laws of the State of (foreign nation)

, and has its principal place

 

of business in (name) hes al Services - bcshain Mo, Inc:

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional

defendant.) obec ee 21g

Bi The Amount in Controversy

The amount in controversy----the amount the plaintiff(s) claims the defendant(s}
owes or the amount at stake----is more than $75,000, not counting interest and
costs of court, because (explain):
Case: 4:21-cv-00957-JAR Doc.#: 1 Filed: 07/30/21 Page: 5 of 6 PagelD #: 5

Ill. Statement of Claim

Type, or neatly print, a short and plain statement of the FACTS that support your claim(s). For
every defendant you have named in this complaint, you must state what he or she personally did
to harm you. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Do not make legal arguments, or cite court
cases or statutes. You may attach additional pages if necessary.

Your statement of claim must include all of the following information:

1, What h dt 2florne hada {h muy prost L call ect 4arul ime he Ga A

2 When did it happen? "$5 Me on relic and be ‘Lf at « fo the nae F neve read beck

3. Where did it happen?t. ie Count .

4. What injuries did you suffer? Ros4+ of zy cry (¢ place domage of m4 Hiawne-

5, What did each defendant vba fh do, or fail to do, to harm fot : L, 3
“They didnt do org wet auparsed ho O\g aN
exmy be hal f “i nye Neaed ade “hen Pike For ol% “halt
pas tied aud nk we avd — «tel peg tf were Ee

ny One need be ae nak "tale ‘yo doen oF My mH at
Neal inet ‘
IV. Relief

State briefly and precisely what damages or other relief you want from the Court. Do
not make legal arguments.
_ Case: 4:21-cv-00957-JAR Doc. #: 1 Filed: 07/30/21 Page: 6 of 6 PagelD #: 6

Do you claim the wrongs alleged in gous Seraplatet are continuing to occur now?

Yes {J No |

Do you claim actual damages for the acts alleged in your complaint?

Yes No ]

Do you claim punitive monetary damages?

Yes [y No [|

If you indicated that you claim actual damages or punitive monetary damages, state the

amounts claimed and the reasons you claim you are entitled to See damages.
/

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, hy signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk’s Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with
the Clerk’s Office may result in the dismissal of my case.

i declare under penalty of perjury that the foregoing is true and correct.

Signed thié 4 a dayof_ “3 20 DY...
Signature of Plaintiff(s) fit te.4- ieee

 

 
